DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/11/2022 and 09/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered if signed and initialed by the Examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed on 07/06/2020. It is noted, however, that applicant has not filed a certified copy of the PCTCN2018071371 application as required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed on 04/28/2022 have been fully considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-15 and 20-26 are rejected under 35 U.S.C. §103 as being unpatentable over Blasco et al. (WO 2017/178993 A1) hereinafter “Blasco” in view of Uchiyama et al. (EP 3855674 A1) hereinafter “Uchiyama”
As per claim 1, Blasco discloses a method for transmitting data, comprising: 
determining, by a terminal device, a plurality of demodulation reference signal (DMRS) patterns (Blasco, page 15, lines 1-3, the starting position in frequency domain for the physical channel (e.g., PSSCH or PSCCH) carrying the DMRS.  Note that, the DMRS patterns includes a frequency domain position of DMRS) corresponding to a first channel (Blasco, page 15, lines 4-6, determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission of UE 12.  Note that, a PSSCH is a first channel)
determining, by the terminal device from the plurality of DMRS patterns, a DMRS pattern used for demodulating the first channel according to a second channel (Blasco, page 15, lines 3-6, In a further example, the above transmission parameters for an SA carried by a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission)
and demodulating, by the terminal device, the first channel according to the DMRS pattern (Blasco, page 13, lines 18-22, estimate the channel associated to the received DMRS, which involves correlating the received signal with the sequence of the DMRS)
Blasco does not explicitly disclose wherein the DMRS pattern comprises a number of an orthogonal frequency division multiplexing (OFDM) symbol occupied by DMRS within one time unit, or a position of the OFDM symbol occupied by DMRS within one time unit. 
Uchiyama discloses wherein the DMRS pattern comprises a number of an orthogonal frequency division multiplexing (OFDM) symbol occupied by DMRS within one time unit, or a position of the OFDM symbol occupied by DMRS within one time unit (Uchiyama, [0060], In an example, format 1 is a format in which the DMRS is arranged at 2 symbols within 1 ms.  In addition, format 2 is a format in which the DMRS is arranged at 3 symbols within 1 ms. In addition, format 3 is a format in which the DMRS is arranged at 4 symbols within 1 ms.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Uchiyama related to wherein the DMRS pattern comprises a number of an orthogonal frequency division multiplexing (OFDM) symbol occupied by DMRS within one time unit, or a position of the OFDM symbol occupied by DMRS within one time unit and have modified the teaching of Blasco in order to improve the resource allocation (Uchiyama, [0035])
Blasco in view of Uchiyama disclose wherein the first channel is a physical sidelink share channel (PSSCH) (Blasco, page 15, lines 5-6, the associated Physical Sidelink Shared Channel (PSSCH))
and wherein the second channel is a physical sidelink control channel (PSCCH) corresponding to the first channel (Blasco, page 15, lines 3-6, a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH))

As per claim 2, Blasco in view of Uchiyama disclose the method according to claim 1, wherein the determining, by a terminal device, the plurality of DMRS patterns corresponding to a first channel comprises: determining, by the terminal device, the plurality of DMRS patterns corresponding to the first channel according to at least one of configuration information sent by a network device, a resource pool used by the first channel, a carrier used by the first channel, or a waveform used by the first channel (Blasco, page 15, lines 24-26, if there are several pools of resources for transmission of the packet/message/signal, some parameter(s) will be associated to the pool or resources (e.g., an identifier, the size of the pool, etc.)

As per claim 5, Blasco in view of Uchiyama disclose the method according to claim 1, wherein the plurality of DMRS patterns are determined according to a first corresponding relationship; wherein the first corresponding relationship comprises at least one of: a corresponding relationship between a resource pool and a DMRS pattern, a corresponding relationship between a resource pool and a plurality of DMRS patterns, a corresponding relationship between a plurality of resource pools and a DMRS pattern, or a corresponding relationship between a plurality of resource pools and a plurality of DMRS patterns (Blasco, page 15, lines 24-26, if there are several pools of resources for transmission of the packet/message/signal, some parameter(s) will be associated to the pool or resources (e.g., an identifier, the size of the pool, etc.)

As per claim 6, Blasco in view of Uchiyama disclose the method according to claim 1, wherein the determining, by the terminal device, the DMRS pattern used for demodulating the first channel according to the second channel comprises: determining, by the terminal device, a second DMRS pattern indicated by indication information as the DMRS pattern used for demodulating the first channel; wherein the indication information is carried by the second channel and is used for indicating the second DMRS pattern (Blasco, page 15, lines 3-6, the above transmission parameters for an SA carried by a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission of UE 12.  Note that, the first channel is the PSSCH and the second channel is the PSCCH)

As per claim 7, Blasco in view of Uchiyama disclose the method according to claim 1, wherein the DMRS pattern further comprises at least one of:
a number of a resource element (RE) occupied by DMRS in one physical resource block (PRB) within one OFDM symbol occupied by the DMRS; a frequency domain interval between DMRS symbols in one PRB within one OFDM symbol occupied by the DMRS; an offset of a DMRS symbol in a PRB relative to an initial subcarrier in the PRB within one OFDM symbol occupied by the DMRS; a frequency domain position of DMRS within one OFDM symbol occupied by the DMRS; or whether an RE, not occupied by DMRS in an OFDM symbol where the DMRS is located, can be used for transmitting other signals than the DMRS (Blasco, page 2, lines 27-30, transmit DMRS (Demodulation Reference Signals) in all (or at least most) transmitted Orthogonal Frequency Division Multiplexing (OFDM) symbols)

As per claim 8, Blasco disclose a terminal device (Blasco, page 9, lines 21-23, a wireless device, e.g., a mobile terminal, wireless terminal), comprising a processor (Blasco, page 9, lines 30-32, processing circuit) and a memory (Blasco, page 9, lines 30-32, memory), wherein the memory is configured to store instructions, and the processor, when executing the instructions stored in the memory, is configured to:
determine a plurality of demodulation reference signal (DMRS) patterns corresponding to a first channel (Blasco, page 15, lines 4-6, determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission of UE 12)
determine, from the plurality of DMRS patterns, a DMRS pattern used for demodulating the first channel according to a second channel (Blasco, page 15, lines 3-6, In a further example, the above transmission parameters for an SA carried by a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission)
demodulate the first channel according to the DMRS pattern (Blasco, page 13, lines 18-22, estimate the channel associated to the received DMRS, which involves correlating the received signal with the sequence of the DMRS)
Blasco does not explicitly disclose wherein the DMRS pattern comprises a number of an orthogonal frequency division multiplexing (OFDM) symbol occupied by DMRS within one time unit, or a position of the OFDM symbol occupied by DMRS within one time unit.
Uchiyama discloses wherein the DMRS pattern comprises a number of an orthogonal frequency division multiplexing (OFDM) symbol occupied by DMRS within one time unit, or a position of the OFDM symbol occupied by DMRS within one time unit (Uchiyama, [0060], In an example, format 1 is a format in which DMRSs are arranged in 2 symbols within 1 ms.  In addition, format 2 is a format in which DMRSs are arranged in 3 symbols within 1 ms. In addition, format 3 is a format in which DMRSs are arranged in 4 symbols within 1 ms.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Uchiyama related to wherein the DMRS pattern comprises a number of an orthogonal frequency division multiplexing (OFDM) symbol occupied by DMRS within one time unit, or a position of the OFDM symbol occupied by DMRS within one time unit and have modified the teaching of Blasco in order to improve the resource allocation (Uchiyama, [0035])
Blasco in view of Uchiyama disclose wherein the first channel is a physical sidelink share channel (PSSCH) (Blasco, page 15, lines 5-6, the associated Physical Sidelink Shared Channel (PSSCH))
and wherein the second channel is a physical sidelink control channel (PSCCH) corresponding to the first channel (Blasco, page 15, lines 3-6, a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH))

As perm claim 9, Blasco in view of Uchiyama disclose the terminal device according to claim 8, wherein the processor is further configured to: determine the plurality of DMRS patterns corresponding to the first channel according to at least one of configuration information sent by a network device, a resource pool used by the first channel, a carrier used by the first channel, or a waveform used by the first channel (Blasco, page 15, lines 24-26, if there are several pools of resources for transmission of the packet/message/signal, some parameter(s) will be associated to the pool or resources (e.g., an identifier, the size of the pool, etc.)

As per claim 12, Blasco in view of Uchiyama disclose the terminal device according to claim 8, wherein the plurality of DMRS patterns are determined according to a first corresponding relationship; wherein the first corresponding relationship comprises at least one of: a corresponding relationship between a resource pool and a DMRS pattern, a corresponding relationship between a resource pool and a plurality of DMRS patterns, a corresponding relationship between a plurality of resource pools and a DMRS pattern, or a corresponding relationship between a plurality of resource pools and a plurality of DMRS patterns (Blasco, page 15, lines 24-26, if there are several pools of resources for transmission of the packet/message/signal, some parameter(s) will be associated to the pool or resources (e.g., an identifier, the size of the pool, etc.)

As per claim 13, Blasco in view of Uchiyama disclose the terminal device according to claim 8, wherein the processor is configured to: determine a second DMRS pattern indicated by indication information as the DMRS pattern used for demodulating the first channel; wherein the indication information is carried by the second channel and is used for indicating the second DMRS pattern (Blasco, page 15, lines 3-6, the above transmission parameters for an SA carried by a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission of UE 12.  Note that, the first channel is the PSSCH and the second channel is the PSCCH)

As per claim 14, Blasco in view of Uchiyama disclose the terminal device according to claim 8, wherein the DMRS pattern further comprises at least one of: a number of a resource element (RE) occupied by DMRS in one physical resource block (PRB) within one OFDM symbol occupied by the DMRS; a frequency domain interval between DMRS symbols in one PRB within one OFDM symbol occupied by the DMRS; an offset of a DMRS symbol in a PRB relative to an initial subcarrier in the PRB within one OFDM symbol occupied by the DMRS; a frequency domain position of DMRS within one OFDM symbol occupied by the DMRS; or whether an RE, not occupied by DMRS in an OFDM symbol where the DMRS is located, can be used for transmitting other signals than the DMRS (Blasco, page 2, lines 27-30, transmit DMRS (Demodulation Reference Signals) in all (or at least most) transmitted Orthogonal Frequency Division Multiplexing (OFDM) symbols)

As per claim 15, Blasco discloses a network device (Blasco, page 7, lines 4-5, a base station), comprising a processor and a memory (Blasco, page 7, lines 4-5, a base station comprises a processor and a memory), wherein the memory is configured to store instructions, and the processor, when executing the instructions stored in the memory, is configured to:
determine configuration information, wherein the configuration information is used by a terminal device to determine a plurality of demodulation reference signal (DMRS) patterns (Blasco, page 15, lines 1-3, the starting position in frequency domain for the physical channel (e.g., PSSCH or PSCCH) carrying the DMRS.  Note that, the DMRS patterns includes a frequency domain position of DMRS) corresponding to a first channel (Blasco, page 15, lines 4-6, determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission of UE 12.  Note that, a PSSCH is a first channel) 
and determine, from the plurality of DMRS patterns, a DMRS pattern used for demodulating the first channel according to a second channel (Blasco, page 15, lines 3-6, In a further example, the above transmission parameters for an SA carried by a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission)
and send the configuration information to the terminal device (Blasco, FIG. 4)
Blasco does not explicitly disclose wherein the DMRS pattern comprises a number of an orthogonal frequency division multiplexing (OFDM) symbol occupied by DMRS within one time unit, or a position of the OFDM symbol occupied by DMRS within one time unit.
Uchiyama discloses wherein the DMRS pattern comprises a number of an orthogonal frequency division multiplexing (OFDM) symbol occupied by DMRS within one time unit, or a position of the OFDM symbol occupied by DMRS within one time unit (Uchiyama, [0060], In an example, format 1 is a format in which DMRSs are arranged in 2 symbols within 1 ms.  In addition, format 2 is a format in which DMRSs are arranged in 3 symbols within 1 ms. In addition, format 3 is a format in which DMRSs are arranged in 4 symbols within 1 ms.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Uchiyama related to wherein the DMRS pattern comprises a number of an orthogonal frequency division multiplexing (OFDM) symbol occupied by DMRS within one time unit, or a position of the OFDM symbol occupied by DMRS within one time unit and have modified the teaching of Blasco in order to improve the resource allocation (Uchiyama, [0035])
Blasco in view of Uchiyama disclose wherein the first channel is a physical sidelink share channel (PSSCH) (Blasco, page 15, lines 5-6, the associated Physical Sidelink Shared Channel (PSSCH)) 
and wherein the second channel is a physical sidelink control channel (PSCCH) corresponding to the first channel (Blasco, page 15, lines 3-6, a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH))

As per claim 20, Blasco in view of Uchiyama disclose the network device according to claim 15, wherein the DMRS pattern further comprises at least one of: a number of a resource element (RE) occupied by DMRS in one physical resource block (PRB) within one OFDM symbol occupied by the DMRS; a frequency domain interval between DMRS symbols in one PRB within one OFDM symbol occupied by the DMRS; an offset of a DMRS symbol in a PRB relative to an initial subcarrier in the PRB within one OFDM symbol occupied by the DMRS; a frequency domain position of DMRS within one OFDM symbol occupied by the DMRS; or whether an RE, not occupied by DMRS in an OFDM symbol where the DMRS is located, can be used for transmitting other signals than the DMRS (Blasco, page 2, lines 27-30, transmit DMRS (Demodulation Reference Signals) in all (or at least most) transmitted Orthogonal Frequency Division Multiplexing (OFDM) symbols)

As per claim 21, Blasco in view of Uchiyama disclose the network device according to claim 15, wherein the terminal device is configured to:
determine the plurality of DMRS patterns corresponding to the first channel according to at least one of configuration information sent by the network device, a resource pool used by the first channel, a carrier used by the first channel, or a waveform used by the first channel (Blasco, page 15, lines 4-6, determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission of UE 12)

As per claim 22, Blasco in view of Uchiyama disclose the network device according to claim 15, wherein the plurality of DMRS patterns are determined according to a first corresponding relationship; wherein the first corresponding relationship comprises at least one of: a corresponding relationship between a resource pool and a DMRS pattern, a corresponding relationship between a of resource pool and a plurality of DMRS patterns, a corresponding relationship between a plurality of resource pools and a DMRS pattern, or a corresponding relationship between a plurality of resource pools and a plurality of DMRS patterns (Blasco, page 15, lines 24-26, if there are several pools of resources for transmission of the packet/message/signal, some parameter(s) will be associated to the pool or resources (e.g., an identifier, the size of the pool, etc.)

As per claim 23, Blasco in view of Uchiyama disclose the network device according to claim 15, wherein the terminal device is configured to:
determine a second DMRS pattern indicated by indication information as the DMRS pattern used for demodulating the first channel; wherein the indication information is carried by the second channel and is used for indicating the second DMRS pattern (Blasco, page 15, lines 3-6, the above transmission parameters for an SA carried by a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission of UE 12.  Note that, the first channel is the PSSCH and the second channel is the PSCCH)

As per claim 24, Blasco in view of Uchiyama disclose the method according to claim 6, wherein the indication information comprises K bits, and a value of K is determined according to a number of the plurality of DMRS patterns corresponding to the first channel (Blasco, page 14, lines 15-16, CS is typically determined in LTE by an integer in [0,1,…,] that indicates one of twelve possible CS values to be applied to a DMRS symbol)

As per claim 25, Blasco in view of Uchiyama disclose the terminal device according to claim 13, wherein the indication information comprises K bits, and a value of K is determined according to a number of the plurality of DMRS patterns corresponding to the first channel (Blasco, page 14, lines 15-16, CS is typically determined in LTE by an integer in [0,1,…,] that indicates one of twelve possible CS values to be applied to a DMRS symbol)

As per claim 26, Blasco in view of Uchiyama disclose the network device according to claim 23, wherein the indication information comprises K bits, and a value of K is determined according to a number of the plurality of DMRS patterns corresponding to the first channel (Blasco, page 14, lines 15-16, CS is typically determined in LTE by an integer in [0,1,…,] that indicates one of twelve possible CS values to be applied to a DMRS symbol)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462     

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462